Citation Nr: 0317218	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-03 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center
 in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to payment for the entire inpatient private 
hospitalization in February 2000.  

2.  Entitlement to reimbursement for any prescriptions 
purchased after the veteran's authorized first day of 
hospitalization in February 2000.

3.  Entitlement to payment for an emergency room visit and 
follow-up visit in March 2000.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from October 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center in Fort Harrison, Montana. 


REMAND

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction (AOJ).  The law requires that 
all claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
AOJs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

The AOJ's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to 
substantial oversight indicative of minimal AOJ development 
and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The AOJ should furnish the appellant 
a development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The AOJ should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


